Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious A MEMS device comprising: a lower substrate; an infrared sensor formed on the lower substrate; and a lower bonding pad disposed to surround the infrared sensor, wherein the infrared comprises: a metal pad formed on an upper surface of the lower substrate to be electrically connected to a detection circuit; a reflective layer formed on the upper surface of the lower substrate and reflecting an infrared band; an absorption plate formed to be spaced apart from an upper portion of the reflective layer and absorbing infrared rays to change resistance; and an anchor formed in an upper portion of the metal pad to support the absorption plate and to electrically connect the metal pad and the absorption plate to each other, and wherein the reflective layer has a curved or stepped shape such that a distance between the reflective layer and the absorption plate varies depending on a position of the reflective layer.
References such as Han Young Hee (KR20140133775A ; November 20, 2014) discloses a lower sensor substrate on which a sensor is formed; an upper cap substrate provided on the lower sensor substrate and having a cavity formed on one surface thereof to accommodate the sensor; the lower sensor substrate and the upper portion And a metal solder layer adhering to a cap substrate, wherein the first sensor capable of blocking reflow of a molten metal solder layer generated when the upper and lower substrates are bonded between the sensor and the metal solder layer on the lower sensor substrate. And a reflow blocking film, and a first reflow receiving groove is formed between the sensor and the first reflow blocking film on the lower sensor substrate.
Additionally Lee Hong-Ki (US2007262256A1; April 12, 2007) discloses the present disclosure is related to bolometric infrared sensors having a two-layer structure and methods for manufacturing the same for improving an absorption rate by a spectroscopic design for resonantly absorbing infrared, and preventing the deformation of a sensor caused by stresses due to heat. The infrared sensor including an ROIC substrate and several pixels, comprises: a bottom layer including a reflective metal layer on the ROIC substrate; a cavity for resonantly absorbing infrared ray over the bottom layer; an upper layer of a sandwich shape including an absorption-transmission layer having a cutting area in the middle thereof and a bolometer layer placed both on and under the absorption-transmission layer; and anchors positioned at the edges of the pixel for supporting the upper layer and functioning as electrodes.
However Han Young Hee  and Lee Hong-Ki do not disclose the abovementioned limitations. 
Claims 6 and 11 and allowable for the same reasons. 
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884